PROVO STY, J.
The plaintiff company is an English corporation, domiciled in Liverpool, England. It does an insurance business in the state through a local. agent. It has brought this suit to set aside and cancel its assessment for the year 1906. The record leaves it uncertain what the assessment was. of. In the petition it is stated to have been of “money loaned on interest and all bills receivable for money loaned on interest or advanced or for goods sold.” In the written opinion of the learned judge a quo it is stated as in the petition, with the addition, however, of the following: “And all credits of any and every description.” The assessment itself was not offered in evidence, nor a copy of it, nor any evidence of its contents.
We gather from the testimony that the property intended to be assessed was the amount due plaintiff by its policy holders in this state for premiums upon which a credit of 30 and 60 days had been extended.
Dealing with the case from that standpoint, we are bound to maintain the assessment, for the reason that the said credits are due in this state, and have arisen in the course of the business of the plaintiff company done in this state, and are therefore part and parcel of the said business in this state, and as a consequence are taxable here, as was held in the recent case of General Electric Company v. Board of Assessors, 46 South. 122.1 In that case every question discussed in the brief of the learned counsel for plaintiff in the instant case was considered and decided, and to go over the matter again would serve no useful purpose.
The evidence shows the amount of the assessment to be excessive; but, as was very properly held by the learned judge a quo, the suit is distinctly for cancellation, and not for reduction of the assessment.
Judgment affirmed.
BREAUX, O. J., and MONROE, J., dissent.

 121 La. 116.